Citation Nr: 0413148	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-06 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied entitlement to service 
connection for bilateral hearing loss.  



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to assist has been met.  

2.  Bilateral hearing loss may not be disassociated from 
acoustic trauma during military service.  



CONCLUSION OF LAW

Bilateral hearing loss was incurred in or as a result of 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fe. Reg. 45,620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of the 
new regulation is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  The record contains the veteran's service 
medical records, private treatment records, a private medical 
opinion, and a VA examination report.  No additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, no 
further action is necessary to assist the veteran with his 
claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for service 
connection for bilateral hearing loss.  The discussions in 
the rating decision and statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Additionally, a 
RO letter dated in October 2001 explained to the veteran what 
information and/or evidence was necessary to support his 
claim, what information and/or evidence was needed from him, 
what information VA would obtain for him, and where to send 
the information or evidence.  The Board therefore finds that 
the notice requirements of the new law have been met.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board notes that the Unites States Court of Appeals for 
Veterans Claims (Court) decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was informed of the VCAA in an October 2001 letter 
from the RO, and the RO initially denied the veteran's claim 
in a November 2002 rating action.  Thus, this requirement of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) has been met.  

In Pelegrini, the court also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertinent to 
your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
words of the "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  The October 2001 RO 
letter told the veteran of the information necessary to 
support his claim and requested that he notify the RO of any 
additional information or evidence he wanted VA to obtain in 
support of his claim.  The October 2001 letter also asked the 
veteran to send the RO any additional evidence as soon as 
possible.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553(1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Factual Background

Service medical records demonstrate that upon enlistment 
examination dated in 


August 1961, audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
n/a
0
LEFT
0
0
0
n/a
0

Upon separation examination dated in June 1963, audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
n/a
10
LEFT
10
10
10
n/a
10

The veteran's Department of Defense Form 214 demonstrates 
that the veteran was assigned to an artillery unit with a 
military occupational specialty of basic field artillery.  

A November 1983 uninterpreted audiological evaluation is of 
record.  The evaluation report reflects a speech 
discrimination score of 96 percent bilaterally.  An April 
1994 private medical report reflects a conclusion of mild 
bilateral hearing loss, slightly worse on the right, 
otherwise normal brainstem auditory evoked response.  

In a November 2002 rating decision, the RO denied entitlement 
to service connection for bilateral hearing loss.  

A VA authorized audiological evaluation dated in October 
2003, reflects pure tone 


thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
45
35
LEFT
15
15
25
50
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
At the time of the examination, the veteran complained of 
bilateral hearing loss and tinnitus.  He reported being 
exposed to artillery, trucks, aircraft, and M16 and M1 noise 
during military service.  Post-service noise exposure was 
noted as including oil field work, heavy construction 
equipment, hunting, chainsaws, and truck driving.  The 
veteran reported the onset of his tinnitus as 1961, and the 
onset of his hearing loss as 1963.  The examiner noted that 
the veteran's hearing was within normal limits at enlistment 
and discharge.  The examiner opined that based on the above 
information it was less than likely that the veteran's 
hearing loss was the result of military service.  The 
examiner stated that there was a change in the veteran's 
hearing during service, but the change was within normal 
limits.  The examiner further opined that it was as likely as 
not that the veteran's tinnitus was the result of military 
service.  The examiner stated that the veteran's tinnitus 
began during service and could have been due to the acoustic 
trauma in service.  

In an October 2003 rating decision, the RO granted service 
connection for tinnitus, evaluated as 10 percent disabling, 
effective from October 1, 2002.

In an April 2004 statement, a private physician and medical 
consultant noted that the veteran's claims file and pertinent 
medical records had been reviewed.  The physician noted that 
the veteran worked around artillery fire during service on a 
regular basis.  The examiner also noted that an audiogram 
dated in 1983 showed mild bilateral hearing loss with the 
greatest losses at 4000 Hertz in the right ear and 3000 Hertz 
in the left ear.  It was noted that a brainstem auditory 
evoked potential performed in 1994 revealed bilateral mild 
hearing loss, and a 2003 VA examination revealed bilateral 
hearing loss consistent with sensorineural hearing loss.  The 
physician stated that the veteran was diagnosed many years 
after discharge from service with mild to moderate 
sensorineural hearing loss.  She noted that in general, 
sensorineural hearing losses tended to have greater threshold 
elevations at each higher frequency with the exception of 
noise-induced hearing loss, which showed a loss at 4000 Hertz 
greater than at higher frequencies.  The physician noted that 
the veteran did display the greatest losses at 4000 Hertz in 
the right ear and at 3000 Hertz in the left ear during the 
audiometric evaluation performed in 1983.  The physician 
opined that given the occupational noise exposure during 
military service, it was as likely as not that the veteran's 
service-related exposure contributed to his hearing loss.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

When all of the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Following a thorough review of the evidence, the Board 
concludes that service connection for bilateral hearing loss 
is warranted.  The veteran's service records demonstrate that 
he was assigned to an artillery unit with a military 
occupational specialty of basic field artillery.  Service 
medical records also demonstrate normal hearing upon 
enlistment examination with some changes in hearing upon 
separation from service.  

The Board notes that it is not required that hearing loss be 
shown during service.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, "[w]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  See Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993).  In that case, the Court agreed with 
the Secretary's suggestion that service connection may be 
established if:  (1) the record shows acoustic trauma due to 
noise exposure in service; (2) audiometric test results show 
an upward trend in auditory thresholds; (3) post-service 
audiometric testing establishes current hearing loss 
constituting a disability under 38 C.F.R. § 3.385; and (4) 
competent evidence relates current hearing loss disability to 
active service.  Id. at 159-160.

The evidence in this case demonstrates acoustic trauma during 
service as evidenced by the veteran's unit assignment and 
military occupation, and by the October 2003 VA examination 
report finding that the veteran's tinnitus was due to 
acoustic trauma during service.  As noted by the private 
physician, an upward trend in auditory thresholds is 
demonstrated by the 1983 audiological evaluation as well as 
the October 2003 VA audiological examination.  The October 
2003 audiological evaluation also demonstrates current 
hearing loss constituting a disability under 38 C.F.R. 
§ 3.385.  Furthermore, the April 2004 private medical opinion 
states that it is as likely as not that the veteran's 
service-related exposure contributed to his hearing loss.  

The Board recognizes that the October 2003 VA examiner opined 
that it was less than likely that the veteran's current 
hearing loss was the result of military service.  However, 
other than stating "[b]ased on the above information" and 
apparently referencing the veteran's history of noise 
exposure, the examiner provided no rationale for his 
conclusion, particularly in light of the fact that he found 
tinnitus to be related to acoustic trauma during military 
service.  The April 2004 private physician did provide an 
explanation of sensorineural hearing loss and a rationale for 
her conclusion.  Thus, at the very least, the evidence is in 
a state of relative equipoise.  Accordingly, with all 
reasonable doubt resolved in favor of the veteran, bilateral 
hearing loss may not be disassociated from acoustic trauma 
during military service and service connection for bilateral 
hearing loss is granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.



ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



